Appeal from ex parte order of the Supreme Court, Bronx County, entered on March 18, 1960, denying plaintiff a preference pursuant to subdivision 5 of rule IV of the Rules of the Supreme Court, Bronx County, unanimously dismissed, with $10 costs and disbursements to the respondents. No opinion. Order, entered June 3, 1960, denying plaintiff’s motion for reconsideration of his application for a preference pursuant to subdivision 5 of rule IV of the Rules of the Supreme Court, Bronx County, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.